Citation Nr: 1309049	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  11-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran had active service from November 1988 to April 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the VA RO in Muskogee, Oklahoma, which denied service connection for sleep apnea.

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Muskogee, Oklahoma, RO.  A transcript of this proceeding has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for sleep apnea.  After a thorough review of the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim. 

Specifically, the Veteran contends that his current sleep apnea is related to treatment for service-connected disabilities.  In his September 2010 notice of disagreement (NOD), the Veteran claimed sleep apnea due to medication he has been prescribed for treatment of his service-connected posttraumatic stress disorder (PTSD) and because his chronic lumbosacral strain and other orthopedic issues prevent him from exercising and have caused him to gain weight.  Additionally, he asserted at the October 2012 hearing that he started new psychiatric medications along with testosterone supplements, which seem to have made his weight increase very quickly.  He further asserted that he was retaining water from some of the other blood pressure medications he was taking.  The Veteran asserted that he began taking the medication for his service-connected PTSD and the testosterone shots about 3 to 6 months before his weight really began to increase.  
A review of the service treatment records reveals no complaints, treatment, or diagnoses of sleep apnea. 

With regard to the post-service medical evidence, the Veteran complained in a January 2000 VA treatment record of fatigue, falling asleep easily, and sleeping for a long time on the weekends.  He reported feeling drained of energy.  The Veteran complained in a June 2005 VA treatment record of snoring and excessive daytime sleepiness and somnolence.  His wife reported many episodes of apnea during the night.  In April 2005, the Veteran underwent a VA examination, in which it was noted that that he had fatigue, not consistent with chronic fatigue syndrome.  The examiner stated that he or she thought his fatigue could also be related to his obesity which he or she believes is leading to sleep apnea.

In February 2012, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and noted that the Veteran had a diagnosis of obstructive sleep apnea.  The examiner noted that he was diagnosed with sleep apnea in 2005 and cited to a September 6, 2005, sleep study performed at the Oklahoma City, VA Medical Center (VAMC).  The Veteran reported he had symptoms of loud snoring, waking up gasping for air, and day-time fatigue.  He reported that he diagnosed via a sleep study and is using a CPAP machine.  

Upon review of the claims file and interviewing the Veteran, the examiner determined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that the Veteran reported he was medically discharged secondary to back and joint conditions in 1993.  The Veteran reported that he gained about 100 pounds since then and another 30 pounds within the last 6 months.  He denied any diabetes or thyroid problems.  The Veteran reported the weight gain is related to inactivity secondary to musculoskeletal condition.  The Veteran reported he was able to walk only 1/8th of a mile when he was discharged from the military in 1993.  The Veteran reported that he has been taking medications for PTSD for 1-2 years.  The Veteran reported that he was placed on citalopram 40 mg and trazodone 100 mg, which also have contributed to the weight problems.  
The examiner noted that, although inactivity can lead to weight gain, not everybody who has musculoskeletal conditions are obese.  There are other risk factors contributing to obesity such as life style, calorie intake, participation in exercise programs and heredity.  The Veteran has seen a registered nutritionist for weight reduction program from 2005 to 2006.  The nutrition notes indicate excessive calorie intake.  The Veteran is currently not following any weight management program or on any special diet.  There are multiple factors contributing to obesity besides inactivity.  Obesity is one of the risk factors for sleep apnea.  The other risk factors include craniofacial and upper airway soft tissue abnormalities, smoking, and nasal congestion.  Therefore, the examiner opined that it is less likely than not the Veteran's sleep apnea is secondary to multiple musculoskeletal disabilities.  The examiner noted that the Veteran reported that his medications for PTSD also caused obesity.  The Veteran's medical records showed obesity and sleep apnea several years prior to the treatment for mental health condition.  Therefore, the examiner further opined that it is less likely than not that the Veteran's sleep apnea is secondary to multiple medications for service-connected disabilities.   

The Board notes that the examiner's opinion appears to be based, at least in part, on the rationale that the Veteran showed obesity and sleep apnea several years prior to his treatment for a mental health condition.  However, at the October 2012 hearing, the Veteran contended that this was not true, that his weight definitely increased after being prescribed his psychiatric medications and testosterone therapy, and that his sleep apnea was resulted from this sudden weight gain.  Moreover, upon review of the medical records, it appears that the Veteran began taking psychiatric mediations and undergoing testosterone therapy much earlier than he reported at this examination.  

The Board notes that the claims file contains treatment records from the Oklahoma City VAMC from 2005.  However, the claims file does not contain records of the September 6, 2005, sleep study relied upon in the February 2012 VA examination report.  Additionally, the Veteran asserted at the October 2012 hearing that he has undergone 3 sleep studies.  The claims file, however, only appears to contain one sleep study from March 2010 and notably appears to be absent any records from 2009.  

As the February 2012 VA opinion is based, at least in part, on the onset date of the Veteran's sleep apnea, the Board finds that the Veteran's sleep study reports should be associated with the claims file, to particularly include the September 6, 2005, sleep study report.  Therefore, this issue must be remanded in order to obtain any and all VA treatment records that have not yet been associated with the claims file.

Further, the Board notes that the February 2012 VA opinion discussed the Veteran's psychiatric medications with regard to causing sleep apnea.  However, the examiner did not discuss the effects of the Veteran's testosterone therapy on his sleep apnea or discuss whether the Veteran's medications or therapy could have aggravated his sleep apnea.  As the Veteran has recently asserted that his testosterone therapy caused or contributed to his sleep apnea, the Board finds that an addendum opinion should be provided discussing whether the Veteran's testosterone therapy has been prescribed to treat a service-connected disability, and, if so, whether his testosterone therapy caused or aggravated his sleep apnea.  The examiner should also provide an opinion as whether the Veteran's psychiatric mediations, or any other medications prescribed for a service-connected disability, could have aggravated his sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file, to specifically include any records from 2005 onward.  Further, obtain all reports from all sleep studies in which the Veteran has participated, to specifically include the September 6, 2005, sleep study. 

2. Upon receipt of the above-requested records, or a finding of unavailability, the Veteran's claims file should again be sent to the February 2012 VA examiner for clarification of the questions asked below.  If the prior examiner is not available, the claims folder should be sent to another examiner for review.  Only if the examiner finds that a new VA examination is necessary in order to answer the following questions, the Veteran should be scheduled for a new VA examination. 

If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should determine the following: 

a.  whether the Veteran's testosterone therapy has been prescribed for any service-connected disabilities.  

b.  whether it is at least as likely as not that the Veteran's testosterone therapy and any medications he has been prescribed for his service-connected disabilities, to specifically include psychiatric medications, caused or aggravated his sleep apnea in any way.  

The examiner should cite to specific contemporaneous medical evidence that supports his or her opinion and note the dates that the Veteran began receiving these medications and therapy based on the medical evidence of record.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A discussion of the underlying reasons for all opinions expressed, including reference to the pertinent records, should be included in the examination report. 

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


